DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Pylappan et al. (US Pub 2016/0155088).
As of claims 1, 8 and 15, OZ discloses a method comprising: 
generating, for a transaction, a transaction code, wherein the transaction code includes a temporary key allowing access to a vehicle at a delivery location (via generating a security code which allows access to a target vehicle at a delivery location; see paragraph [0064]); 
sending, to a merchant device, the transaction code (sending the security code to a client device (keyfob simulator) of a package delivery person; see paragraph [0064]); 
sending, to the merchant device, an alert that the delivery vehicle has arrived at the delivery location, wherein the temporary key is used to access the vehicle for placing a product inside the vehicle (OZ discloses that the GPS coordinates of the target vehicle and the delivery vehicle are used to determine that the target vehicle and the delivery vehicle are in proximity to each other; see paragraph [0060]-[0061] and [0068]); 
receiving a notification that the product has been placed inside the vehicle (via receiving a delivery confirmation of the package delivery; see paragraph [0073]); and 
disabling the temporary key (OZ discloses that the security code is only valid for a limited window of time, hence disabling disclosing the feature of disabling the security code; see paragraph [0106]).  
OZ discloses the step of monitoring GPS coordinate of the target vehicle (claimed vehicle) and the delivery vehicle. In the system of OZ delivery vehicle is traveling toward the target vehicle whereas in claim language user’s vehicle is traveling to the delivery location.
Pylappan discloses a location tracking of a user device local pickup wherien an alert is generated at a pickup device 160 to indicate arrival of the user (see paragraph [0034]).
From the teaching of Pylappan it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of OZ to include the function of alerting a merchant/retailer/business that the user has arrived as taught by Pylappan to the pickup associate can ready the order to expedite the pickup process (see paragraph [0034]).
As of claims 2, 9 and 16, OZ discloses receiving the temporary key from at least one of the vehicle or a mobile device of a user associated with the vehicle (via user’s client device transmitting GPS coordinates of the vehicle and security code; see paragraph [0056]).  
As of claims 4, 11 and 18, OZ discloses that the temporary key is received when the vehicle is within a threshold distance of the delivery location.  
As of claims 6, 13 and 20, Pylappan discloses that upon the generation of the transaction code, tracking movement of the vehicle; and sending updates to the merchant device regarding an estimated arrival time of the vehicle to the delivery location, a last one of the updates being the alert that the vehicle has arrived at the delivery location (via sending updates to the pickup device 160 regarding an estimated arrival time of the user and alert that the user has arrived at the pickup location; see paragraph [0024], [0029] and [0033]-[0034]).  
Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Pylappan et al. (US Pub 2016/0155088) and further in view of Rockman et al. (US Pub 2021/0398070).
As of claims 3, 5, 10, 12, 17 and 19, combination of OZ and Pylappan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the temporary key is received at a time of receiving an indication of the transaction and the transaction code is one of a Quick Response (QR) code and a barcode.  
Rockman discloses that following placement of an order, central computing system 38 generate data representing a barcode or a QR code (temporary key) associated with the order and output the barcode or a QR code to a mobile device that uses the code to unlock a lock (see paragraph [0044]).
From the teaching of Rockman it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Pylappan generate barcode or QR code since it is common practice to utilize this technology to obtain transaction identifier and utilizing a QR code to unlock an access point.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OZ et al. (US Pub 2016/0098871) in view of Pylappan et al. (US Pub 2016/0155088) and further in view of Jain et al. (US Pub 2020/0250161).
As of claims 7 and 14, combination of OZ and Pylappan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the transaction code includes a transaction identifier, a user identifier corresponding to a user, a merchant identifier corresponding to a merchant, and a product identifier corresponding to the product.  
	Jain discloses that transaction data includes user identifier, retailer identifier and an item identifier (see paragraph [0044]).
	From the teaching of Jain it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Pylappan to include user, merchant and a product identifier as taught by Jain since it is well known in the art that the retailers collect customer data to determining purchasing habits and for advertisement purposes (see paragraph [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko et al. (US Pub 2019/0244460) discloses a delivery system wherein a vehicle is unlocked using a key information wherien the key information is a QR code (see paragraph [0055]).
Friedman et al. (US Pub 2018/0260882) discloses a system wherein a user places an order for a product at a merchant and once the user is at a merchant location, the merchant is provided a one-time token that is used to unlock the user’s vehicle to place the product in the vehicle (see claim 17).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683